DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-16 in the reply filed on 1/6/2022 is acknowledged.  Claims 17-23 are withdrawn from prosecution.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., " Toward Reservoir-on-a-Chip: Fabricating Reservoir Micromodels by in Situ Growing Calcium Carbonate Nanocrystals in Microfluidic Channel," Applied Materials & Interfaces, August 2017. 9(3): 29380-29386 (hereinafter Wang) in view of (US 2016/0271513 A1) to Weitz et al.  (hereinafter Weitz).
 Wang is directed toward production of microfluidic devices with calcium carbonate channel surfaces for testing carbonate oil wells.  Wang teaches at page 29381 that the surface of a silcon dioxide sphere is formed into channels that are functionalized with a silane coupling agent.  Wang teaches at page 29381 that the surface treated microchannels are coated with a Ca Cl2 solution and dried and then a NaCO3 solution is introduced to form a calcium carbonate layer, which is then useful as a precursor to form a microfluidic chip.  Wang teaches at page 29381 that the surface is functionalized with hydrolysis to allow the bonding of calcium carbonate by forming of hydroxyl groups.  Wang teaches at page 29384 that a microfluidic chip is formed and tested.   Wang teaches at page 29381 that ethanol is used to form a suspension within the chip that coats the channel surfaces.  Wang teaches at page 29381 that the coating process is repeated 5-20 times to control the thickness of the calcium carbonate layer.  Wang teaches each and every element, but is silent regrading the channel diameter.  
Weitz is directed toward the production of microfluidic testing devices having calcium carbonated channels.  Wang and Weitz are both directed toward the production of microfluidic testing devices having calcium carbonated channels and therefore are analogous art.   Wang teaches at paragraph [0035] that the microchannel may have a diameter of 100nm or less.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Wang in the view of the teaching of Weitz that forms a prime facie case of obviousness that reads on claims 1-16.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766